DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on May 31, 2022 have been received and entered. Claim 1 has been amended, while claims 5-7 have been canceled. 

Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding human IgH chain variable region and a mouse IgH constant region and (ii) monoclonal antibody as species for species for second cell and as the source of antigen specific antibody in the reply filed on June 7, 2017 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement was withdrawn and all the species were rejoined with the elected species.
 	
Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  
Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 1-26. Claims 1-26 are not enabled in applications‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCmu transcripts comprise transcripts encoding human variable region CDR-H3 lengths of 19 to 22 amino acids, and wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJC p transcripts of said mouse is between 5% and 10% (claim 1).  There is not adequate support or enablement for claims 1-26 in the manner provided by the first paragraph of 35 U.S.C. 112 in any of these applications ‘122, ‘666 and ‘960. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 1-26 of the instant application. Therefore, the effective filing date for instant claims 1-4, 8-25 and 26 is 01/07/2011.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-4, 8-25 and 26 are under consideration. 

New-Claim Rejections - 35 USC § 112-necessiated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 8-19, 21-25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to use of a mouse wherein the germline of said mouse prior to antigen contact comprises  a homozygous immunoglobulin heavy chain (IgH) locus, wherein said homozygous IgH locus comprises unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments, a plurality of human JH gene segments comprising a 3' JH6 and human intronic DNA and truncated mouse intronic DNA located at an endogenous IgH locus upstream of mouse Ep and a constant (C) region comprising an endogenous CH gene segment, wherein said truncated mouse intronic DNA and said mouse E are comprised by a truncated mouse JC intron, wherein said germline comprises all or part of mouse IgH variable region DNA upstream of the human VH, D and J gene segments, wherein said C region comprises mouse Cp and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of IgM heavy chain polypeptide comprising a human variable region and a mouse constant region, wherein said mouse prior to said antigen contact comprises IgH-VDJC transcripts encoding said chimeric IgM polypeptide and wherein said IgM comprises human CDR-H3, and said IgH-VDJC transcripts comprise transcripts encoding human variable region CDR-H3 lengths of 19 to 22 amino acids, wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJC transcripts of said mouse is between 5% and 10%. Claims 22-23 further recite functional phenotype of mouse wherein said mouse IgH-VDJC transcripts encoding a human variable region comprise a CDR-H3 length of 14-19 amino acids and, wherein the frequency of transcripts encoding a CDR-H3 length of 19 amino acids in said IgH-VDJC transcripts of said mouse is 5%.  Claims 24 limit the method of claim 1, wherein the frequency of transcripts encoding a CDR-H3 length of 19 amino acids in said IgH-VDJCp transcripts of said mouse is less than transcripts encoding a CDR-H3 length of 17 amino acids and more than transcripts encoding a CDR-H3 length of 20 amino acids, and  wherein the frequency of transcripts encoding a CDR-H3 length of 19 amino acids in said IgH-VDJCp transcripts of said mouse is less than transcripts encoding a CDR-H3 length of 17 amino acids. Claim 26 limits the method of claim 21, wherein the mean frequency of transcripts encoding CDR-H3 lengths between 14-19 amino acids in said IgH-VDJCp transcripts of said mouse is between 5% and 10%.
The claims embrace an IgH locus comprises unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments (at least two V gene segment), a plurality of human D gene segments (at least 2 D gene segment), a plurality of human JH gene segments (at least 2 KH)  comprising a 3' JH6 and human intronic DNA and truncated mouse intronic DNA located at an endogenous IgH locus upstream of mouse Emu and a constant (C) region comprising an endogenous CH gene segment, that provide the different mean frequency of transcripts having the different CDR-H3 amino acid lengths.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. The principle is well established that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a "generic claim." In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989); In re Slayter, 276 F.2d 408, 125 USPQ 345 (CCPA 1960). The test is whether the species completed by applicant prior to the reference date or the activity’s date provided an adequate basis for inferring that the invention has generic applicability. In re Plumb, 470 F.2d 1403, 176 USPQ 323 (CCPA 1973); In re Rainer, 390 F.2d 771, 156 USPQ 334 (CCPA 1968); In re Clarke, 356 F.2d 987, 148 USPQ 665 (CCPA 1966);  In re Shokal 242 F.2d 771, 113 USPQ 283 (CCPA 1957).
The guidance provided in the specification is limited to creating the BACs having the inserts of human lg gene segments (human V, all D and all J gene segments). The landing pads were used in a method to construct chimaeric lg loci in mouse embryonic stem cells (ES cells), such that chimaeric IgH and IgK loci are made in which human gene segments are functionally inserted upstream of endogenous constant regions. The sequencing results indicate that JH, DH, and JK usages (FIG. 35 and FIG. 36) are similar to human results. In addition, the results from the IGH-VDJC.mu transcripts show that the range and mean of CDR-H3 length (FIG. 37) are similar to that observed in human. The junctional diversity generated from exonuclease and nucleotide addition activities (FIG. 38) was also observed. Example 11-13 disclose transgenic mice carrying all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vhl-3, Vhl-2 and Vh6-1 under control of a mouse Sp switch region were immunized and fused. The results demonstrate that mice comprising multiple human VDJ gene segments under the control of a rat C.mu switch are able to undergo productive recombination and produce high affinity antigen-specific antibodies whose CDR3 regions have sequences encoded by human gene segments (see table 4-5).
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising plurality of human IgH V (at least two VH ) gene segments, a plurality of human D gene segments (at least two DH) and a plurality of human JH gene segments (at least two JH)   that produces CDR-H3 amino acid lengths of 17 to 18 amino acids at a mean frequency of 5% to 10% other than chimeric IgH  locus comprising all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vhl-3, Vhl-2 and Vh6-1, encompassed within the genus of chimeric IgH locus showing contemplated phenotype have not been disclosed.
 It was unpredictable at the time of the invention whether the expressed human IgH chain, after recombining the human VD J gene segments, could result in CDR3 length of at least 20 amino acids. Craig et al., (WO 2010070263 Al2010) teaches that where endogenous mouse heavy chain and light chain gene loci remain functional, any additional introduced immunoglobulin heavy chain transgene is also regulated by allelic exclusion, so that some B-cells functionally express mouse heavy and light chain loci only and others human heavy chain loci only and mouse light chain loci.  (p. 4, lines 7-31). The enhancer and the LCR at the heavy chain locus play an important role in determining the expression of the human IgH VDJ gene segment in the transgenic mouse. The post filing art of Friedrich et al (US 9783618) teach analyzing 2000 sequences. The identity of the matching V, J and D segments as well as the CDR3 length from this assignment were then saved as a table 2 for analysis. This shows that the JH6*02 gene segment is selected for by immunization, as the proportion of JH6*02 usage increases after immunization. JH6*02 is also used in the majority of antibodies with a long HCDR3 length, which is desirable for targets which are specifically bound by long HCDR3 length antibodies. Additionally, the analysis revealed that certain VH and D gene segments frequently yielded HCDR3s of long length (emphasis added). See Table 2. The  specific disclosure in ‘618 that identified only certain VH and D gene segments frequently yielded HCDR3s of long length are not disclosed in the specification in same manner as it has been described in ‘618 (emphasis added). The state of prior art at the time of filing of instant application  was unpredictable to extrapolate a functional phenotype, such as a frequency of transcripts displaying CDRH-3s of a specified length and mean frequency, from the phenotype of a specific chimeric mouse whose genome comprises human unrearranged IgH variable region gene segments comprising a plurality of IgH V gene segments, any of plurality of  human D gene segments and any of plurality of human JH gene segments of mouse locus such that human unrearranged IgH gene segment is in operable linkage with endogenous mouse heavy chain constant region gene, as disclosed in the instant application.  Zemlin et al (J. Mol. Biol. 334:733-749, 2003; art of record) is considered relevant prior art for having taught that CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides. Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. 
The instant specification fails to disclose the structural features that objectively distinguishes the human/mouse chimeric immunoglobulin heavy chain locus of base claim. The instant specification fails to disclose the structural features that functionally modify the alternative use of DH and JH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the differently recited CDR-H3 amino acids. The claimed invention as a whole is not adequately described if the claims require essential or critical elements or motifs which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998).
 In the instant case, the specification fails to disclose adequate written description, and thus possession, for the structural changes to the human/mouse chimeric immunoglobulin heavy chain locus to necessarily and predictably achieve the corresponding functional properties of CDR-H3 amino acid lengths, and their corresponding transcript frequencies within the genus of lack a written description. The specification fails to describe what chimeric immunoglobulin heavy chain locus fall into this genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed chimeric immunoglobulin heavy chain locus showing contemplated CDRH3 amino acid lengths, and their corresponding transcript frequencies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 UsPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
 In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of chimeric immunoglobulin heavy chain locus resulting in CDRH3 amino acid lengths, and their corresponding transcript frequencies, other than the IgH  locus comprising all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vhl-3, Vhl-2 and Vh6-1 showing CDRH3 amino acid lengths, and their corresponding transcript frequencies recited in the claim. 
Therefore, Applicant was not in possession of the genus of chimeric immunoglobulin heavy chain locus showing contemplated CDRH3amino acid lengths, and their corresponding transcript frequencies as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-4, 8, 13-25 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy et al (WO 02/066630; art of record) as evidenced by  Aguilera et al (EMBO 4(13B): 3689·3693, 1985, art of record ), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; IDS , art of record), and  Green (J. Immunol. Methods 231: 11-23, 1999; IDS).
Claim interpretation: instant rejection is applied to the extent the claims recite only one active method step to expressing said antibody from a cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or expressing said fragment from a cell comprising nucleic acid encoding said human IgH chain variable region " (Claim 1).
 The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, , the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse  immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific antibody fragment comprising a human IgH chain variable region,  absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple means. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof. The method in which the thus-obtained antigen specific antibody and/or thus obtained antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited any cell is immaterial to their patentability. 
With respect to claim 1, Murphy et al disclose a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region (page 43, lines 14-22), the method comprising: expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (page 52, lines 14-26), and wherein said host cell expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell (page 52, lines 14-19).
With respect to the recitation wherein the human IgH chain variable region isolated from a transgenic mouse, the instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region may be a cDNA (para 52 of the published application). Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (page 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region.
Regarding recitation of wherein the transgenic mouse is contacted with said antigen such that said transgenic mouse produces antigen-specific antibody comprising said human IgH chain variable region, wherein said mouse comprises a homozygous immunoglobulin heavy chain (IgH) locus, wherein said homozygous IgH locus comprises unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments, a plurality of human JH gene segments comprising a 3' JH6 and human intronic DNA and truncated mouse intronic DNA located at an endogenous IgH locus upstream of mouse Ep and a constant (C) region comprising an endogenous CH gene segment, wherein said truncated mouse intronic DNA and said mouse Ep are comprised by a truncated mouse JC intron, wherein said germline comprises all or part of mouse IgH variable region DNA upstream of the human VH, D and J gene segments,  such is considered to be a product-by-process recitation of the positively recited, thus produced human IgH chain variable region.
The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the nucleic acid encoding the human IgH variable region is thus-isolated is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region is thus obtained absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products.
With respect to the transgenic mouse being homozygous for said human/mouse chimeric immunoglobulin heavy chain locus and capable to breed with another said mouse, Murphy et al teaches wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (page 52, lines 8-9, "breeding ... to homozygosity"). Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (page 45, lines 24-28) suggesting mouse disclosed in the Murphy is capable of breeding to subsequent progeny using conventional method of breeding and maintaining colony as evident from the teaching of Lambert. Further, the fertility of the homozygous mouse is irrelevant to the production human/mouse chimeric IgH molecules comprising human VDJ regions and a mouse C region in response to antigen stimulation.
The instant specification discloses that the thus-recovered human IgH chain variable region may be a cDNA (para. 52). Thus, it is apparent that the human/mouse chimeric J/C intron of the transgenic mouse product-by process recitations, as recited in claims is simply not present in the thus recovered nucleic acid molecule encoding the human IgH chain variable region. One of ordinary skill in the art have long-recognized that intronic RNA is spliced out or removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules Murphy et al continue to teach the step of contacting a transgenic mouse with said antigen (page 52, line 14, "antigenic stimulation"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step ( d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. (see claim 2 and col. 7, lines 45-57 of ‘323). 
With respect to Claims 1, 4, 22-26, Murphy et al do not explicitly disclose i) wherein said mouse comprises IgH-VDJCμ transcripts encoding said chimeric IgM polypeptide and wherein said IgM comprises human CDR-H3, and said IgH-VDJCμ transcripts comprise transcripts encoding human variable region CDR-H3 lengths of 19 to 22 amino acids (Claim 1), 14-19 amino acids (Claim 22), or 17 or 20 22 amino acids (Claim 24, 25); ii) wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10% (Claim 1), and 18 and 19 amino acids present in said IgHVDJCμ transcripts of said mouse is between 5% and 10% (Claim 1); and iii) wherein said transgenic mouse contacted with said antigen produces a plurality of antibodies specific for said antigen, said plurality of antibodies comprising a plurality of IgH heavy chains comprising human heavy chain variable regions and mouse constant regions. However, absent objective evidence to the contrary, such are functional properties inherent to and/or that naturally flows from the transgenic mouse whose genome comprises the unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) gene segments comprising a plurality of human IgH V gene segments, a plurality of human D gene segments, plurality of human JH gene segments and human intronic DNA contiguous with mouse intronic DNA located at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment. The instant specification fails to disclose how the instantly recited functional properties are to be achieved. Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Zemlin et al is considered relevant prior art for evidencing that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1). The instantly claimed thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region is not even required to comprise a CDR-H3 region having 18 to 22 amino acids. Rather, as evidenced by Figure 37, the CDR-H3 region of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region may only be 5, 7, 9, 11, 13, or 15 amino acids in length. Green is considered relevant prior art for evidencing that those of ordinary skill in the art have long-recognized the scientific concept and natural law that a transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen specific antibodies specific for said antigen (Abstract). Thus, the instant wherein clause merely recites a functional property that naturally flows from the mouse immune machinery.
With respect to claim 1, 2-3, Aguilera et al provide evidence the intronic Eμ enhancer is less than 1kb from the 3' J gene segment (Figure IB). Thus, it is structurally accepted that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Emu enhancer will result in a 3 '-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA joinder point wherein the 3 '-most JH gene segment is less than 2kb and/or less than 1kb of the junction point.
With respect to claims 1 and 8 regarding truncated mouse and/or human JC intron, the claims fail to recite the required minimal length of the truncated mouse JC intron that is to be present, and thus reasonably embraces but a single, di-, tri-nucleotide, or other small oligonucleotide sequence. The instantly claimed methods are directed to the production of an enormous genus of structurally undisclosed antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region having an enormous range of low to high binding affinities for their corresponding enormous genus, of structurally undisclosed antigens. There is no evidence on record that the presence/absence of a single,  or di , nucleotide motif of  "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is/are a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention.
Regarding claim 13, Murphy et al disclose wherein said mouse is functional to produce antibody isotypes IgM and IgG specific for said antigen each isotype comprising a human heavy chain variable region (page 44, lines 5-7, "class switching will remain intact"). 
With respect to Claim 14, Murphy et al disclose the method further comprising recovering said nucleic acid encoding said human IgH chain variable region (pages 52, lines 21-26).
With respect to claims 15-17, Murphy et al teach a composition comprising therapeutic antibody produced by the method discussed above (see claims 27-28). Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see page 42, lines 4-6). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see page 43, col. 21-25).
With respect to Claims 18-19, Murphy et al disclose the method comprising expressing said antibody or antigen binding fragment thereof from said cell which is a first cell comprising said nucleic acid, wherein said human IgH chain variable region is obtained from a second cell
comprising nucleic acid encoding said human IgH chain variable region, wherein said second
cell is of a transgenic mouse contacted with said antigen, wherein said second cell is a hybridoma expressing said human IgH chain variable region, wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions, and wherein said second cell comprises nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region (page 14, lines 27-29; page 52, lines 14-26, "hybridomas made from transgenic mice").
With respect to claims 1, 20, 21, Murphy disclose transgenic mouse having a genome comprising entirely human heavy chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all the V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see page 52, lines 9-15, col. 8, lines 16-22). Murphy et al disclose wherein in the mouse germline said unrearranged human IgH VH gene segments comprise all of the human V, D and J gene segments (Figure 4A).
 The instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (page 129, lines 1-3). Thus, it would be obvious to one of ordinary skill in the art to recognize that the human/mouse chimeric J/C intron of the transgenic mouse is a product-by process recitations, as recited in Claims 1, and, is simply not present in the thus recovered nucleic acid molecule encoding the human IgH chain variable region. One of ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules. Murphy et al teaches that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (page 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region. The instant specification and Murphy both emphasize that the critical feature for VDJ recombination is the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is present in the human/mouse chimeric IgH locus of Murphy et al.  There is no objective evidence that the presence/absence of a single, di nucleotide motif of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is/are a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention, , structure of antigen-binding domain and/or binding affinity of the antibody or antigen-binding fragment thereof to the corresponding antigen.
Accordingly, claims are anticipated or, in the alternative obvious over Murphy as evidenced by Aguilera, Zemlin and Green.

New-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-10, 13-25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or WO 02/066630) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), Gallo et al (Eur. J Immunology, 2000, 534-540) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and further in view of Tanamachi et al (WO 2007/117410, dated 10/18/2007)/ Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994), Adams (Genomics. 2005 December; 86 (6):753-8, IDS). 
Claim interpretation: instant rejection is applied to the extent the claims recite only one active method step to expressing said antibody from a cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or expressing said fragment from a cell comprising nucleic acid encoding said human IgH chain variable region " (Claim 1). Claims 1-4, 8, 13-25 and 26 are again included in the rejection as human and mouse truncated region is more than few nucleotides. 
 The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, , the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse  immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific antibody fragment comprising a human IgH chain variable region,  absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple means. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof. The method in which the thus-obtained antigen specific antibody and/or thus obtained antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited any cell is immaterial to their patentability. 
With respect to claim 1, 4, 8, Murphy et al  teach a  method of producing a human antibody, comprising ...(f) providing a  the cell comprising nucleic acid encoding human IgH heavy chain  comprising a human IgH variable region and a human IgH constant region and (ii) growing said cells under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e), wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen, wherein the germline of said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments  and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing a hybrid antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). In another preferred embodiment, the cell described above is a CHO cell (col. 7, lines 45-56 ). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques (see page 74). Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that Stevens teaches  removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74, Murphy slides 10, 14), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see, e.g., col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). Regarding claims 14, Murphy et al teach recovering antibody or cells expressing said antibody (claim 2 of ‘323). 
Regarding claims 15-17, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large-scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
Regarding claims 18-19, Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the  antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60).
With respect to claims 20-21,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).  The combination of reference differ from claimed invention by not explicitly characterizing the mouse disclosed by Murphy. Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added).
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also teaches that "CDR-H3 length is determined by combinatorial diversity (length of germline genes), junctional diversity (e.g. exonucleolytic nibbling and N nucleotide addition), and by selection ... all three factors are responsible for the shorter average CDR-H3 length and narrower length distribution in mouse compared to human" (page 742, col. 2, lines 1- 8). Thus, Zemlin teaches that CDR-H3 length and distribution are determined, at least in part, by characteristics of the sequence of the immunoglobulin locus (e.g., the length of the immunoglobulin variable region gene segments). Thus, insofar as Zemlin teaches that the mean frequency of human CDR-H3 lengths of 17 and 18 amino acids is between- 6% and- 8% (and therefore between 5% and 10%), Zemlin teaches that this mean frequency range results, at least in part, from a human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, wherein the gene segments in the IgH locus are operably linked to a constant region thereof, wherein the locus is functional for rearrangement of the human VH, DH, and JH gene segments. 

    PNG
    media_image1.png
    150
    262
    media_image1.png
    Greyscale

These studies are further supported by Gallo who discloses that XenoMouse strains “contain, in substantially germ-line configuration, over 1.0 megabase of the human IgH locus (66 VH gene segments) and approximately 800 kb of the human Ig kappa locus (32 kappa chain variable gene segments)” (page 534; right col.). Gallo discloses that the XenoMouse strains “[show] preferential utilization of Ju gene segments Ju4 and Ju6...at frequencies similar to those reported in human repertoires” (page. 537; col. 2.; para. 2) and “is functioning with apparently the same intrinsic bias in segment utilization as the human repertoire” (page 538; col. 2, para 2). Gallo states “our analysis of the human antibody repertoire in mouse strain confirms that the utilization of human IgVH gene segment is not random and demonstrates that the human antibody H chain repertoires of mouse and human PBL are remarkably similar (page 537, col. 2, para. 3). The combination of references differ from claimed invention by not explicitly disclosing that the chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron and (ii) , wherein the 3’JH gene segment is less than 1 kb upstream of said junction/joinder point and (iii) truncated mouse JC intron comprises mouse 129 strain DNA.  
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region andthe Cmu exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer istypically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references does not teach (i) truncated mouse JC intron comprises mouse 129 strain DNA  and (ii) chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). Tanamachi further discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Wagner et al is considered relevant prior art for having taught the step of contacting a transgenic mouse with said antigen (pg 2676, col. 1, "after priming and boosting with various different antigens"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising: i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments; ii) one or more human D gene segments, iii) one or more human JH gene segments, iv) a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, human/mouse chimeric IgH locus comprising a human/mouse chimeric J/C intron (Figure 1 ), wherein said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (Figure 1), wherein in said transgenic mouse expression of IgH heavy chains comprising endogenous mouse heavy chain variable regions is reduced or prevented; and  wherein said mouse comprises IgH-VDJCμ transcripts encoding said chimeric IgM heavy chain polypeptide. In view of foregoing, one of ordinary skill in the art would recognize the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse switch region, and mouse IgH constant region gene segments. Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 13).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tanamachi/ Wagner, and  Adams to modify the method of isolating a antigen specific antibody  comprising human Ig variable region and a human IgH constant region  using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi / Wagner would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.   One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 20   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), Gallo et al (Eur. J Immunology, 2000, 534-540), as applied above for claim1 , and further in view of Lefranc et al (Experimental and Clinical Immunogenetics, 2001;18:100-116, IDS).
The teaching of Murphy, Stevens have been described above and relied in same manner. The combination of references differ from claimed invention by not explicitly disclosing mouse germline in said unrearranged human IgH VH gene segments comprise human, V6-1, Vll-1-1, V1-2, Vlll-2-1, V1-3, V4-4 and V2-5 gene segments.
The limitation of claims 20 would be implicit to the teaching of Murphy who in one embodiment contemplated replacing all of unrearranged  mouse heavy chain variable region gene segment with corresponding human counterpart and therefore the unrearranged human IgH VH gene segments disclosed in Murphy must necessarily comprise human V6-1, Vll-1-1, V1-2, Vlll-2-1, V1-3, V4-4 and V2-5 gene segments as evidenced by Lefranc et al (see table 1-2, fig. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Lefranc to enhance the rearrangement of hVDJ/hVJ regions with endogenous CH/CK regions when producing chimeric antibodies expressed in a cell by using the transgenic mice by positioning the human kappa gene segment upstream of endogenous light chain locus enhancer sequence, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because Murphy and Lefranc disclose human heavy chain IgH and human variable (hV) sequences from an endogenous mouse heavy and light chain locus, and the use of targeting vectors to create a modified mouse heavy and light chain locus ([Times New Roman font/0x6B][Times New Roman font/0x20]) using contiguous gene segments known in prior art for said gene segment that are operably linked to the endogenous mouse light chain constant gene and enhancers.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using genetically modified mouse expressing human heavy chain variable region and human kappa variable sequence form an endogenous mouse heavy and light chain locus for production of hybrid antibody in response to an antigen as evident from the teaching of Murphy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or WO 02/066630) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), and Gallo et al (Eur. J Immunology, 2000, 534-540) as applied above for claim 1, and further in view of and Jackson Laboratory Recourse Manual, 2007, 1-29, IDS), Oberdoerffer et al (Nucleic Acids Res. 31: e140, 2003) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1907, p37-40).
The teaching of Murphy. Stevens, Zemelin have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing (i) using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region and (ii)  said mouse capable of breeding to subsequent generation mice. 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence (see page 2, right column, lines 40 to 45 and Fig. lb). It is further disclosed that the VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences. The combination of reference differ from claimed invention by not disclosing said mouse capable of breeding to subsequent generation mice. 
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8).
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy, Stevens, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying the transgenic homozygous mouse of Murphy and Stevens by inserting the human VDJ DNA between the mouse constant region and the last, 3‘human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of uman VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11a). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Boarddecision Ex parte Smith, —USPQ2d—., slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396) (available at
http: www.uspto.gov/web/offices/dcom/bpai/prec/fd07 1925 .pdf).

Response to arguments
To the extent that Applicants’ earlier arguments are pertinent to the new rejections, they are addressed as follows:
 Applicant’s representative reemphasizes that instantly recited human/mouse chimeric immunoglobulin heavy chain locus is different from one disclosed in Murphy who teaches full length mouse endogenous IgH-JC intron while the mouse used in the instant application has truncated mouse JC. Applicant argues that the structural differences between the chimeric IgH loci of the Murphy mouse and of the instantly recited mouse, especially with respect to their respective chimeric IgH loci, one of skill at the time of the invention would have reasonably concluded the repertoire expressed by the respective chimeric IgH loci would also differ. Applicant argues that ne of skill at the time of the invention could have reliably predicted that truncating the mouse JC intronic component of the chimeric IgH locus taught by Murphy comprising unrearranged human [gH V/D/J gene segments at its endogenous IgH locus would affect any of the following: expression levels, selection frequency and rearrangement efficiency of the individual unrearranged human IgH V/D/J gene segments, somatic mutation once the gene segments were rearranged, and selection before being secreted as chimeric IgH chains. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it should be noted that Murphy et al, Tanamachi et al and  Wagner disclosed and/or successfully demonstrated the ability to express plurality of unrearranged human IgH V gene segments, plurality of unrearranged human IgH D gene segments, and plurality of  unrearranged human IgH J gene segments in transgenic mice, whereby said human IgH V, D, and J gene segments are present in an endogenous mouse IgH locus (Murphy et al, Tanamachi et al, Wagner et al). Murphy et al and the van Dijk Declaration ( para. 22, art of record) emphasize the requirement  in Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, that is  "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. For example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Wagner teaches the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. There is no objective evidence on record that the presence a single nucleotide, of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin". In fact, the repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Maintained- Double Patenting
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431 for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-4, 8-25 and 26 remain  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). 
 Claims 1-4, 8-25 and 26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-4, 8-25 and 26 remain  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent no 9504236 (Application No. 14935010). 
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-4, 8-25 and 26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827 (US application. 13740727). 
Claims 1-4, 8-25 and 26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902).  
Claims 1-4, 8-25 and 26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398 (Application No. 14516461).  
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188.  
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969.  
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. 
Claims 1-4, 8-25 and 26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385,372. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al (Nature Protocol, 2009, 4(3), 372-384)  teaches a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region, the method comprising the step of expressing in a host cell a nucleic acid molecule encoding said antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region (e.g. Figure l; page 373. col. 2, para. 5-6). 
Persic et al (Gene 187 (1997) 9–18) teaches a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region, the method comprising the step of expressing in a host cell a nucleic acid molecule encoding said antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region (e.g. Figure l b; page 13, col. 1, Section 2.2 antibody expression). 
Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591)
Macdonald US 8642835. Economides, USP 7,205,148, Zheng et al (Mol. Cell Biol. 2000, 20, 648-655), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632